On Appellant’s Motion for Rehearing
Appellant cites Frost v. De Bogory, Tex.Civ.App. Dallas, 291 S.W.2d 414, no writ history, in support of his contention that appellees’ cross action being severable did not prevent the summary judgment from being final and appealable. That case was for the recovery of lands in which the defendants filed a cross action for libel. The cross action was dismissed and an appeal taken from this order. The Court reversed this judgment and directed a severance of the cross action rather than its dismissal. In overruling a motion to dismiss the appeal on the ground that the judgment dismissing the cross action was not a final judgment the Court cited as authority Moran v. Midland Farms Co., Tex.Civ.App. El Paso, 282 S.W. 608, writ dismissed, w. o. j.; Rose v. Baker, 143 Tex. 202, 183 S.W.2d 438 and Maxfield v. Dunagan, Tex.Civ.App. Dallas, 254 S.W.2d 150, no writ history.
In Moran there was an appeal from a judgment granted an intervenor, the main case having been continued. The intervention could have been filed as a separate suit and the Court held “under these circumstances, we have no doubt the intervention ‘should be treated as severed and as admitting of more than one final judgment’ for the purpose of an appeal.” [282 S.W. 611.]
*82As we understand' the Rose case there was an actual severance and separate trial of the severed cause of action. Since there was no actual severance here we need not further discuss this case.
Maxfield held interlocutory and not appealable a summary judgment which did not dispose of all the parties and issues. It correctly states the law as we understand it in these words “A judgment is ap-pealable only when it disposes of all parties or disposes of some independent severed severable interest, issue, or right.” [254 S.W.2d 152] (Italics added.)
There is nothing in this record to indicate that appellees’ cross action was actually severed or that it was severed by necessary implication.
The motion is overruled.
Motion overruled.